Exhibit 10.1

SUBSCRIPTION AGREEMENT

Forum Merger Corporation

c/o Forum Investors I, LLC

135 East 57th Street

8th Floor

New York, New York 10022

November [    ], 2017

Ladies and Gentlemen:

In connection with the proposed business combination (the “Transaction”) between
Forum Merger Corporation, a Delaware corporation (the “Company”), and C1
Investment Corp., a Delaware corporation (“C1”), pursuant to a contemplated
Agreement and Plan of Merger among the Company, C1 and the other parties thereto
(as may be amended and/or restated, the “Transaction Agreement”), the Company is
seeking commitments to purchase shares (the “Shares”) of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”) for a purchase
price of $8.00 per share (the “Purchase Price”). The Company is offering the
Shares in a private placement in which the Company expects to raise an aggregate
of up to $100 million (subject to increase or decrease in the discretion of the
Company) after consultation with the Placement Agents (as defined below)). In
connection therewith, the undersigned and the Company agree as follows:

1. Subscription. As of the date written above (the “Subscription Date”), the
undersigned hereby irrevocably subscribes for and agrees to purchase from the
Company such number of Shares as is set forth on the signature page of this
Subscription Agreement at the Purchase Price and on the terms provided for
herein. The undersigned understands and agrees that the Company reserves the
right to accept or reject the undersigned’s subscription for the Shares for any
reason or for no reason, in whole or in part, at any time prior to its
acceptance by the Company, and the same shall be deemed to be accepted by the
Company, and this Subscription Agreement shall be effective and enforceable
against the Company only upon the date (the “Effective Date”) this Subscription
Agreement is signed by a duly authorized person by or on behalf of the Company;
the Company may do so in counterpart form. Notwithstanding the foregoing, in the
event that the Company does not (i) accept the subscription, and (ii) consummate
the closing of the Transaction, on or before April 2, 2018, this Subscription
Agreement shall be void and of no further effect and any monies paid by the
undersigned to the Company in connection herewith shall immediately be returned
to the undersigned. In the event of rejection of the entire subscription by the
Company or the termination of this Subscription Agreement in accordance with the
terms hereof, the undersigned’s payment of the Purchase Price will be returned
promptly to the undersigned along with this Subscription Agreement, and this
Subscription Agreement shall have no force or effect. In the event that the
Company rejects the subscription in part, the undersigned may terminate this
Subscription Agreement by providing notice to the Company within one business
day of receiving notification that its subscription was rejected in part.

 

1



--------------------------------------------------------------------------------

2. Closing; Delivery of Shares.

a. The closing of the sale of Shares contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction on
the terms set forth in the Transaction Agreement. The Closing shall occur on the
date of, and immediately prior to, the consummation of the Transaction. Upon
(i) satisfaction of the conditions set forth in Section 3 below and (ii) not
less than five (5) business days’ written notice from (or on behalf of) the
Company to the undersigned (the “Closing Notice”), that the Company reasonably
expects all conditions to the closing of the Transaction to be satisfied on a
date that is not less than five (5) business days from the date of the Closing
Notice, the undersigned shall deliver to the Company on the closing date
specified in the Closing Notice (the “Closing Date”) the Purchase Price for the
Shares subscribed by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice
against delivery to the undersigned of the Shares in certificated form as set
forth in subsection 2(b) below. This Subscription Agreement shall terminate and
be of no further force or effect, without any liability to either party hereto,
if the Company notifies the undersigned in writing that it has abandoned its
plans to move forward with the Transaction and/or terminates the undersigned’s
obligations without the delivery of the Shares having occurred.

b. (i) Immediately upon the Closing, the Company shall deliver (or cause the
delivery of) the Shares in certificated form with restrictive legends in the
amount as set forth on the signature page to each of the undersigned that elects
the first delivery as indicated on the signature page or to a custodian
designated by such undersigned, as applicable, as indicated below; and

(ii) within five trading days of the effective date of the registration
statement registering all the Shares, the Company shall deliver (or cause the
delivery of) the Shares in certificated form with restrictive legends in the
amount as set forth in the signature page to each of the undersigned who elects
the second delivery as indicated on the signature page, or to a custodian
designated by such undersigned, as applicable, as indicated below.

3. Closing Conditions. The Closing is also subject to the conditions that, on
the Closing Date:

a. no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

b. all representations and warranties of the Company and the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by each of the Company and the undersigned of each of the representations,
warranties and agreements of each such party contained in this Subscription
Agreement as of the Closing Date;

 

2



--------------------------------------------------------------------------------

c. no applicable governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition;

d. there is no Material Adverse Change (as defined in the Transaction Agreement)
with respect to the Company or C1; and

e. all conditions precedent to the closing of the Transaction, including the
approval of the Company’s shareholders, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction).

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

5. Company Representations and Warranties. The Company represents and warrants
to the undersigned that:

a. The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted and to enter into, deliver and perform its obligations under
this Subscription Agreement.

b. The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation (as amended) or under the laws of the State of
Delaware.

c. This Subscription Agreement have been duly authorized, executed and delivered
by the Company and are enforceable against the Company in accordance with their
respective terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

d. The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with the NASDAQ marketplace rules
and will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the

 

3



--------------------------------------------------------------------------------

property or assets of the Company or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, license,
lease or any other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company is subject, which
would have a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of the Company (a
“Material Adverse Effect”) or materially affect the validity of the Shares or
the legal authority of the Company to comply in all material respects with the
terms of this Subscription Agreement; (ii) result in any violation of the
provisions of the organizational documents of the Company; or (iii) result in
any violation of any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its properties that would have a Material Adverse
Effect or materially affect the validity of the Shares or the legal authority of
the Company to comply with this Subscription Agreement; subject, in the case of
the foregoing clauses (i) and (iii) with respect to the consummation of the
transactions therein contemplated.

e. The Company has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable. Other than Evercore Group, L.L.C., Cowen and
Company, LLC and EarlyBirdCapital, Inc. (collectively, the “Placement Agents”),
the Company is not aware of any person that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Shares.

f. The Company understands that the foregoing representations and warranties
shall be deemed material and to have been relied upon by the undersigned.

g. The Company is not, and immediately after receipt of payment for the Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

h. Assuming the accuracy of the subscriber representations and warranties set
forth in Section 6, in connection with the offer, sale and delivery of the
Shares in the manner contemplated by this Agreement, it is not necessary to
register the Shares under the Securities Act.

i. The Company shall use its reasonable best efforts to cause the Transaction
Agreement relating to the Transaction to include (i) a provision naming the
Placement Agents and any other placement agents engaged by the Company in
connection with the Transaction and the subscribers named herein as third party
beneficiaries of the representations and warranties of C1 (including, without
limitation, representations and warranties relating to the accuracy and
completeness of the Investor Disclosure Package (as defined below)) contained
therein and (ii) a provision naming the subscribers named herein as third party
beneficiaries of the covenants of C1 contained therein; provided, however, the
subscribers named herein understand and agree that the Company may waive
compliance with such covenants in its sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

6. Subscriber Representations and Warranties. The undersigned represents and
warrants to the Company that:

a. The undersigned is (i) an institutional “accredited investor” (within the
meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as
amended (the “Securities Act”), in each case, satisfying the requirements set
forth on Schedule A hereto, and (ii) is acquiring the Shares only for his, her
or its own account and (iii) not for the account of others, and not on behalf of
any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto). The undersigned is not an entity formed for the specific
purpose of acquiring the Shares.

b. The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares delivered at the Closing have not been
registered under the Securities Act. The undersigned understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
undersigned absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates representing the Shares delivered at the Closing shall contain a
legend to such effect. The undersigned acknowledges that the Shares will not be
eligible for resale pursuant to Rule 144A promulgated under the Securities Act.
The undersigned understands and agrees that the Shares, until registered under
an effective registration statement, will be subject to transfer restrictions
and, as a result of these transfer restrictions, the undersigned may not be able
to readily resell the Shares and may be required to bear the financial risk of
an investment in the Shares for an indefinite period of time. The undersigned
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares.

c. The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, or any of its officers or directors, expressly
or by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

d. The undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended, or any applicable similar law.

e. The undersigned acknowledges and agrees that the undersigned has received
such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the undersigned

 

5



--------------------------------------------------------------------------------

acknowledges that it has reviewed (i) the Company’s filings with the United
States Securities and Exchange Commission (the “SEC”) and (ii) the investor
disclosure package provided to the undersigned, dated September 22, 2017 (the
“Investor Disclosure Package”). The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask the Company’s management questions, receive such answers
and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares. The undersigned further acknowledges that
the information contained in the Investor Disclosure Package is preliminary and
subject to change, and that any changes to the information contained in the
Investor Disclosure Package, including, without limitation, any changes based on
updated information or changes in terms of the Transaction, shall in no way
affect the undersigned’s obligation to purchase the Shares hereunder, except as
otherwise provided herein.

f. The undersigned became aware of this offering of the Shares solely by means
of direct contact between the undersigned and the Company, the Placement Agents
or a representative of the Company or Placement Agents, and the Shares were
offered to the undersigned solely by direct contact between the undersigned and
the Company, the Placement Agents or a representative of the Company or
Placement Agents. The undersigned did not become aware of this offering of the
Shares, nor were the Shares offered to the undersigned, by any other means. For
the avoidance of doubt, the undersigned did not become aware of this offering of
the Securities by contact with any of C1’s representatives or any materials it
received from C1 or its representatives. The undersigned acknowledges that the
Company represents and warrants that the Shares (i) were not offered by any form
of general solicitation or general advertising and (ii) are not being offered in
a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws.

g. The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares, including those set
forth in the Investor Disclosure Package and in the Company’s filings with the
SEC. The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares, and the undersigned has sought such accounting, legal and tax advice
as the undersigned has considered necessary to make an informed investment
decision.

h. Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

i. In making its decision to purchase the Shares, the undersigned has relied
solely upon independent investigation made by the undersigned. Without limiting
the generality of the foregoing, the undersigned has not relied on any
statements or other information provided by the Placement Agents concerning the
Company or the Shares or the offer and sale of the Shares.

 

6



--------------------------------------------------------------------------------

j. The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment or the accuracy
or adequacy of the Investor Disclosure Package.

k. The undersigned has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

l. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

m. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

n. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
were legally derived.

 

7



--------------------------------------------------------------------------------

o. No disclosure or offering document has been prepared by the Placement Agents
in connection with the offer and sale of the Shares.

p. The Placement Agents and each of their members, directors, officers,
employees, representatives and controlling persons have made no independent
investigation with respect to the Company or the Shares or the accuracy,
completeness or adequacy of any information supplied to the undersigned by the
Company.

q. In connection with the issue and purchase of the Shares, the Placement Agents
have not acted as the undersigned’s financial advisor or fiduciary.

7. Registration Rights. The Company agrees that, within thirty (30) calendar
days after the consummation of the Transaction, the Company (or its successor)
will file with the SEC (at the Company’s sole cost and expense) a registration
statement registering the resale of the Shares (the “Registration Statement”),
and the Company shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof. The Company agrees that the Company will cause such Registration
Statement or another registration statement (which may be a “shelf” registration
statement) to remain effective until the earlier of (i) two years from the
issuance of the Shares, or (ii) on the first date on which the undersigned can
sell all of its Shares (or shares received in exchange therefor) under Rule 144
of the Securities Act without limitation as to the manner of sale or the amount
of such securities that may be sold. The undersigned agrees to disclose its
beneficial ownership, as determined in accordance with Rule 13d-3 of the
Securities Exchange Act of 1934 (as amended, the “Exchange Act”), of Shares to
the Company (or its successor) upon request to assist the Company in making the
determination described above. The Company’s obligations to include the Shares
in the Registration Statement are contingent upon the undersigned furnishing in
writing to the Company such information regarding the undersigned, the
securities of the Company held by the undersigned and the intended method of
disposition of the Shares as shall be reasonably requested by the Company to
effect the registration of the Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations. The Company may
suspend the use of any such registration statement if it determines in the
opinion of counsel for the Company that in order for the registration statement
to not contain a material misstatement or omission, an amendment thereto would
be needed to include information that would at that time not otherwise be
required in a current, quarterly, or annual report under the Exchange Act, as
amended; provided, that, the Company shall use commercially reasonable efforts
to make such registration statement available for the sale by the undersigned of
such securities as soon as practicable thereafter.

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) if any of the conditions to Closing set forth in
Section 3 of this

 

8



--------------------------------------------------------------------------------

Subscription Agreement are not satisfied or waived on or prior to the Closing
and, as a result thereof, the transactions contemplated by this Subscription
Agreement are not consummated at the Closing; provided that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Company shall promptly notify the undersigned of the termination of the
Transaction Agreement promptly after the termination of such agreement.

9. Trust Account Waiver. Reference is made to the final prospectus of the
Company, filed with the SEC (File No. 333-216842) (the “Prospectus”), and dated
as of April 6, 2017. The Company shall provide the undersigned with a copy of
the Prospectus upon request and the undersigned hereby represents and warrants
that it has read the Prospectus and understands that the Company has established
a trust account (the “Trust Account”) containing the proceeds of its initial
public offering (the “IPO”) and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of the Company’s public stockholders (including
overallotment shares acquired by the Company’s underwriters, the “Public
Stockholders”), and that, except as otherwise described in the Prospectus, the
Company may disburse monies from the Trust Account only: (a) to the Public
Stockholders in the event they elect to redeem their Company shares in
connection with the consummation of the Company’s initial business combination
(as such term is used in the Prospectus) (the “Business Combination”) or in
connection with an extension of the deadline to consummate a Business
Combination, (b) to the Public Stockholders if the Company fails to consummate a
Business Combination within twenty-four (24) months after the closing of the
IPO, (c) with respect to any interest earned on the amounts held in the Trust
Account, as necessary to pay any franchise or income taxes or (d) to the Company
after or concurrently with the consummation of a Business Combination. For and
in consideration of the Company entering into this Subscription Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the undersigned hereby agrees on behalf of itself and
its respective affiliates that, notwithstanding anything to the contrary in this
Subscription Agreement, neither the Company nor any of its respective affiliates
do now or shall at any time hereafter have any right, title, interest or claim
of any kind in or to any monies in the Trust Account or distributions therefrom,
or make any claim against the Trust Account (including any distributions
therefrom, regardless of whether such claim arises as a result of, in connection
with or relating in any way to this Subscription Agreement between the Company
or its Representatives (as defined below), on the one hand, and the Company or
its Representatives, on the other hand, this Subscription Agreement or any other
matter, and regardless of whether such claim arises based on contract, tort,
equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”). The undersigned,
on behalf of itself and its affiliates, hereby irrevocably waives any Released
Claims that the undersigned or its affiliates may have against the Trust Account
now (including any distributions therefrom) or in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company or
its Representatives and will not seek recourse against the Trust Account
(including any distributions therefrom) for any reason whatsoever (including for
an alleged breach of any agreement with the Company or its affiliates). The
undersigned agrees and acknowledges that such irrevocable waiver is material to
this Subscription Agreement and specifically relied upon by the Company and its
affiliates to induce the Company to enter in this

 

9



--------------------------------------------------------------------------------

Subscription Agreement, and the Company further intends and understands such
waiver to be valid, binding and enforceable against the undersigned and each of
its affiliates under applicable law. To the extent the undersigned or any of its
affiliates commences any action or proceeding based upon, in connection with,
relating to or arising out of any matter relating to the Company or its
Representatives, which proceeding seeks, in whole or in part, monetary relief
against the Company or its Representatives, the undersigned hereby acknowledges
and agrees that the Company’s and its affiliates’ sole remedy shall be against
funds held outside of the Trust Account and that such claim shall not permit the
Company or its affiliates (or any person claiming on any of their behalves or in
lieu of any of them) to have any claim against the Trust Account (including any
distributions therefrom) or any amounts contained therein. In the event the
Company any of its affiliates commences any action or proceeding based upon, in
connection with, relating to or arising out of any matter relating to the
Company or its Representatives, which proceeding seeks, in whole or in part,
relief against the Trust Account (including any distributions therefrom) or the
Public Stockholders, whether in the form of money damages or injunctive relief,
the Company and its Representatives, as applicable, shall be entitled to recover
from the undersigned and its affiliates the associated legal fees and costs in
connection with any such action, in the event the Company or its
Representatives, as applicable, prevails in such action or proceeding. For
purposes of this Subscription Agreement, “Representatives” with respect to any
person shall mean such person’s affiliates and its and its affiliate’s
respective directors, officers, employees, consultants, advisors, agents and
other representatives.

10. Miscellaneous.

a. Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

b. The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned shall provide such information as may
reasonably be requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

c. The undersigned acknowledges that the Company, the Placement Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that each
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase. The undersigned further
acknowledges and agrees that the Placement Agents are a third-party beneficiary
of the representations and warranties of the undersigned contained in Section 6
of this Subscription Agreement.

d. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

10



--------------------------------------------------------------------------------

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

g. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

h. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

i. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

j. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

k. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

l. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

m. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY

 

11



--------------------------------------------------------------------------------

OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

n. All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted and confirmed by any
standard form of telecommunication.

Notice to the Company shall be given to:

Forum Merger Corporation

c/o Forum Investors I, LLC

135 East 57th Street

8th Floor

New York, New York 10022

Attn.: David Boris

with a copy to (which shall not constitute notice):

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn.: Tamar Donikyan, Esq.

Notice to the Placement Agents shall be given to:

Evercore Group L.L.C.

55 East 52nd Street, 36th Floor

New York, NY 10055

Attn.: Tejwantie Niranjan

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022,

Attention: General Counsel

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attention: Steven Levine

with a copy to (which shall not constitute notice):

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn.: Stuart Gelfond, Esq.

 

12



--------------------------------------------------------------------------------

Notice to C1 shall be given to:

C1 Investment Corp.

3344 Highway 149

Eagan, MN 55121

Attn.: Chief Financial Officer

with a copy to (which shall not constitute notice):

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Attn.: John T. McKenna, Esq.

11. Non-Reliance and Exculpation. The undersigned acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agents, any of their affiliates or any of its or their control
persons, officers, directors and employees), other than the statements,
representations and warranties contained in this Subscription Agreement, in
making its investment or decision to invest in the Company. The undersigned
agrees that neither (i) any other purchaser pursuant to this Subscription
Agreement or any other Subscription Agreement related to the private placement
of the Shares (including the respective controlling persons, members, officers,
directors, partners, agents, or employees of any purchaser) nor (ii) Placement
Agents, their affiliates or any of its or their control persons, officers,
directors or employees, shall be liable to any other purchaser pursuant to this
Subscription Agreement or any other Subscription Agreement related to the
private placement of the Shares for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

FORUM MERGER CORPORATION   

Address for Notice:

 

Forum Merger Corporation

c/o Forum Investors I, LLC

135 East 57th Street

8th Floor

New York, New York 10022

      Email: david@forummerger.com                

By:  

 

Name:   David Boris Title:   Co-Chief Executive Officer

 

14



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SUBSCRIPTION AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

Name(s) of Subscriber:                    
                                         
                                         
                                                                     

Signature of Authorized Signatory of Subscriber:            
                                         
                                                                             

Name of Authorized Signatory:                  
                                         
                                         
                                                          

Title of Authorized Signatory:                  
                                         
                                         
                                                            

Email Address of Authorized Signatory:                
                                         
                                         
                                              

Facsimile Number of Authorized Signatory:                
                                         
                                         
                                       

Address for Notice to Subscriber:

Address for Delivery of Shares to Subscriber (if not same as address for
notice):

[    ] First Delivery

Subscription Amount: $                    

Shares:                     

EIN Number:                     

[    ] Second Delivery

Subscription Amount: $                    

Shares:                     

EIN Number:                     

[SIGNATURE PAGES CONTINUE]

 

15



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASE QUESTIONNAIRE

 

16